DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the indentation".  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites “comprising one or more of silicone, latex or spandex”. It is unclear what applicant intends to claim by this recitation. For the purposes of compact prosecution, “one or more of silicone, latex or spandex” will be treated as a material that at least a portion of the device is made of.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 11,082,766 (the ‘766 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of the ‘766 Patent recites all the limitations of Claims 1, 14, and 16. Claims 2-16 of the ‘766 Patent recites all the limitations of Claims 2-13, and 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al., U.S. Patent No. 9,723,396, patented on August 1, 2017 (Qian).

As to Claim 1, Qian discloses a device [200] comprising: a first anchor portion [280], a second anchor portion [284], and a retaining portion [250], wherein the device [200] is configured for positioning on an ear [300] over an earphone [256] placed in or on the ear [300] (col. 4, lines 60-67; see Fig. 3), wherein the retaining portion [250] is configured to prevent egress of the earphone when the device is positioned on an ear (col. 6, lies 6-11).

As to Claim 2, Qian remains as applied above to Claim 1. Qian further discloses that the retaining portion [250] is configured to exert pressure on the earphone [256] in the direction of an ear canal when the device [200] is positioned on an ear [300] (col. 6, lines 1-5).

As to Claim 3, Qian remains as applied above to Claim 1. Qian further discloses that the first anchor portion [280] is configured to fit over a helix [311] of an ear [300] (col. 5, lines 22-25; see Fig. 3) and wherein the second anchor portion [284] is configured to fit over a lobule [314] of the ear [300] (col. 5, lines 45-49).

As to Claim 4, Qian remains as applied above to Claim 1. Qian further discloses that that the device [200] comprises a material of sufficient elasticity such that both of first [280] and second [284] anchor portions is configured to be stretched or bent to fit over one or more portions of an ear [300] (col. 5, lines 25-33, 49-56; see Fig. 3).

As to Claim 5, Qian remains as applied above to Claim 4. Qian further discloses that that the material is sufficiently rigid such that the device [200] remains on the ear [300] when both of first [280] and second [284] anchor portions are placed in this manner (the material is flexible enough to adjust, but rigid enough to stay on the ear; col. 5, lines 25-33, 49-56; see Fig. 3).

As to Claim 6, Qian remains as applied above to Claim 1. Qian further discloses that the device [200] comprises a substantially rigid material such that different portions of an ear [300] is configured to be bent to extend through first [280] and second [284] anchor portions (the device is firm enough to be tightened; col. 7, lines 43-46).

As to Claim 7, Qian remains as applied above to Claim 1. Qian further discloses that the device [200] comprises an elastic material (col. 5, lines 25-33, 49-56).

As to Claim 10, Qian remains as applied above to Claim 6. Qian further discloses that an aperture extends across one of the first anchor portion [280], the second anchor portion [284], or the retaining portion to form a break ([280] and [284] have free ends; see Fig. 3).

Claim 11, Qian remains as applied above to Claim 1. Qian further discloses that the device [200] further comprises a protrusion [240].

As to Claim 13, Qian remains as applied above to Claim 1. Qian further discloses that the device [200] is not identical on both sides (see Fig. 3).

As to Claim 14, Qian remains as applied above to Claim 1. Qian further discloses that the first anchor portion [280] and the retaining portion [250] define a first aperture, wherein the second anchor portion [284] and retaining portion [250] define a second aperture (see Fig. 3).

As to Claim 15, Qian remains as applied above to Claim 14. Qian further discloses that the first aperture (inside [280]) has a substantially bent teardrop shape (see Fig. 3).

As to Claim 16, Qian remains as applied above to Claim 14. Qian further discloses that the second aperture (inside [284]) has a substantially circular shape (see Fig. 3).

As to Claim 17, Qian remains as applied above to Claim 14. Qian further discloses that the first (inside [280]) or second (inside [284]) aperture is configured to accommodate a wire of a wired earphone (col. 6, lines 18-22).

Claims 1, 8-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howell, U.S. Publication No. 2012/0230532, published on September 13, 2012 (Howell).

As to Claim 1, Howell discloses a device [100] comprising: a first anchor portion [110], a second anchor portion [114], and a retaining portion [102], wherein the device [100] is configured for positioning on an ear over an earphone [104] placed in or on the ear (para. 0028, lines 2-4), wherein the retaining portion [102] is configured to prevent egress of the earphone [112] when the device [100] is positioned on an ear (see Fig. 2A).

As to Claim 8, Howell remains as applied above to Claim 1. Howell further discloses that the device [100] further comprises an indentation [116].

As to Claim 9, Howell remains as applied above to Claim 8. Howell further discloses that the indentation [116] extends through the device [100] to define an aperture (see Fig. 4A).

As to Claim 12, Howell remains as applied above to Claim 1. Howell further discloses that the device [100] is substantially identical on both sides (the device is symmetrical; see Fig. 3B).


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Qian et al., U.S. Patent No. 9,723,396, patented on August 1, 2017 (Qian), in view of Zalisk et al., U.S. Publication No. 2020/0221204, effectively filed on January 7, 2019 (Zalisk).

As to Claim 18, Qian remains as applied above to Claim 1. Qian does not explicitly disclose that the device comprises one or more of silicone, latex or spandex. However, providing such a material for similar devices was well known. Zalisk teaches a device for retaining an earpiece in a user’s ear, wherein the device comprises one or more of silicone, latex or spandex (para. 0081, lines 8-14) Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of Applicant’s invention, to provide silicone as the material comprising the device, as a known, flexible material, providing comfort and stability (Zalisk: para. 0081, lines 2-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653